MEMORANDUM **
Jesse Jackson appeals from his guilty-plea conviction and 262-month sentence for conspiracy to distribute drugs, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Jackson’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Jackson knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal.1 See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Accordingly, we GRANT counsel’s motion to withdraw, GRANT Appellee’s motion to dismiss based on the valid appeal waiver, and DENY all other pending motions.
The appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. To the extent Jackson seeks to raise a claim of ineffective assistance of counsel, we decline to reach this issue on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).